A request for continued examination under 37 C.F.R. §1.114, including the fee set forth in 37 C.F.R. §1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 C.F.R. §1.114, and the fee set forth in 37 C.F.R. §1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 C.F.R. §1.114.  Applicant's submission filed on January 26, 2022 has been entered.
Claims 106, 108-109, 111-117 and 136-139 remain pending and are under examination. 

EXAMINER’S COMMENT
	Applicant’s Information Disclosure Statement filed January 26, 2022 (two pages total) has been received and entered into the present application. As reflected by the attached, completed copy of form PTO/SB/08a, the Examiner has considered the cited references. 
	The reasons for allowance as set forth in the January 11, 2022 Notice of Allowance remain applicable to the instant claims as maintained in the January 26, 2022 Request for Continued Examination. Applicant’s attention is directed thereto. Such reasons for allowance will not be repeated in the interest of brevity in the record, but are herein incorporated by reference. 

	Claims 106, 108-109, 111-117 and 136-139 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
February 7, 2022